DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/658,225, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. A laminate having a first zone, wherein in the first zone, the laminate is unactivated and the elastomeric film comprises activation stripes is not supported by the disclosure of the prior-filed application. A laminate having a first zone, wherein in the first zone, the laminate is unactivated and at least a portion of the skin of the elastomeric film has a .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first nonwoven directly bonded to the second nonwoven must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-15, and 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henke et al. (2014/0041786) in view of Sauer et al. (2019/0125597).
With respect to claim 1, Henke discloses an absorbent article 340, as shown in figure 7c, comprising a chassis 356 comprising a topsheet, a backsheet, and an 
Henke discloses all aspects of the claimed invention with the exception of, in the first zone, elastomeric film comprising activation stripes. The present specification discloses that activation stripes are formed when the elastomeric film is subjected to pre-activation prior to formation of the laminate. Sauer discloses an ultrasonically bonded stretch laminate comprising nonwoven layers and an elastomeric film, as described in paragraph [0070]. Sauer further teaches that pre-activation of the elastomeric film prior to lamination to the nonwoven layers in order to create cracks and tears in the skin of the film to improve the extension force of the film, as described in paragraph [0073]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to pre-activate the elastomeric film of Henke, as taught by Sauer, to improve the extension force of the film after lamination. The elastomeric film of Henke, as modified by Sauer, will therefore 
With respect to claims 2 and 3, Henke discloses in paragraph [0037] that the skin comprises a polyolefin, polyethylene.
With respect to claim 4, Henke disclose in paragraph [0034] that the film comprises an elastically extensible material comprising styrene-isoprene-styrene block copolymers.
With respect to claim 7, Henke discloses in paragraph [0155] that the elatomeric film has a thickness of 40 µm.
With respect to claim 9, Henke discloses in paragraph [0052] that the first and second nonwovens have a basis weight in the range of 10-13 gsm, or less than about 30 gsm. 
With respect to claim 10, Henke discloses in paragraph [0047] that the first and second nonwovens comprise a spunbond or a meltblown layer.
With respect to claim 11, Henke discloses all aspects of the claimed invention with the exception of the first nonwoven being directly bonded to the second nonwoven. Henke discloses in paragraph [0053] that the nonwovens can have different dimensions that the elastomeric film. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the first and second nonwovens of Henke with larger dimensions than the elastomeric film and to directly bond the first and second nonwovens beyond the perimeter of the elastomeric film to achieve the predictable result of a laminate that does not have exposed elastomeric film along its edges.
With respect to claim 12, Henke discloses an absorbent article 340, as shown in figure 7c, comprising a chassis 356 comprising a topsheet, a backsheet, and an absorbent core, as disclosed in paragraph [0084], and at least one elastically elongatable panel 352, 354 joined to the chassis 356 and comprising a stretch laminate, as disclosed in paragraph [0082]. The stretch laminate is ultrasonically bonded, as disclosed in paragraph [0064]. The stretch laminate comprises a first nonwoven 22 and a second nonwoven 24 with an elastomeric film 12 sandwiched therebetween, as shown in figure 3. The elastomeric film has two surfaces and a skin on at least one surface, as shown in figure 1 and described in paragraph [0030]. The stretch laminate has a first zone and a second zone, as shown in figure 5, wherein in the second zone 302 the laminate is elastically extensible in a stretch direction, as disclosed in paragraph [0057], and in the first zone 304 the laminate is unactivated, as disclosed in paragraph [0058].
Henke discloses all aspects of the claimed invention with the exception of, in the first zone, the skin has a plurality of wrinkles and the wrinkles have furrows. The present specification discloses that wrinkles having furrows are formed when the elastomeric film is subjected to pre-activation prior to formation of the laminate. Sauer discloses an ultrasonically bonded stretch laminate comprising nonwoven layers and an elastomeric film, as described in paragraph [0070]. Sauer further teaches that pre-activation of the elastomeric film prior to lamination to the nonwoven layers in order to create cracks and tears in the skin of the film to improve the extension force of the film, as described in paragraph [0073]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to pre-activate the elastomeric 
With respect to claims 13 and 14, Henke discloses in paragraph [0037] that the skin comprises a polyolefin, polyethylene.
With respect to claim 15, Henke disclose in paragraph [0034] that the film comprises an elastically extensible material comprising styrene-isoprene-styrene block copolymers.
With respect to claim 17, Henke discloses in paragraph [0155] that the elatomeric film has a thickness of 40 µm.
With respect to claim 18, Henke discloses in paragraph [0052] that the first and second nonwovens have a basis weight in the range of 10-13 gsm, or less than about 30 gsm. 
With respect to claim 19, Henke discloses in paragraph [0047] that the first and second nonwovens comprise a spunbond or a meltblown layer.
With respect to claim 20, Henke discloses an absorbent article 340, as shown in figure 7c, comprising a chassis 356 comprising a topsheet, a backsheet, and an absorbent core, as disclosed in paragraph [0084], and at least one elastically elongatable panel 352, 354 joined to the chassis 356 and comprising a stretch laminate, as disclosed in paragraph [0082]. The stretch laminate is ultrasonically bonded, as disclosed in paragraph [0064]. The stretch laminate comprises a first nonwoven 22 and a second nonwoven 24 with an elastomeric film 12 sandwiched therebetween, as 
Henke discloses all aspects of the claimed invention with the exception of, in the first zone, elastomeric film comprising activation stripes, and the first and second nonwovens being directly bonded. The present specification discloses that activation stripes are formed when the elastomeric film is subjected to pre-activation prior to formation of the laminate. Sauer discloses an ultrasonically bonded stretch laminate comprising nonwoven layers and an elastomeric film, as described in paragraph [0070]. Sauer further teaches that pre-activation of the elastomeric film prior to lamination to the nonwoven layers in order to create cracks and tears in the skin of the film to improve the extension force of the film, as described in paragraph [0073]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to pre-activate the elastomeric film of Henke, as taught by Sauer, to improve the extension force of the film after lamination. The elastomeric film of Henke, as modified by Sauer, will therefore inherently exhibit activation stripes, since the activation stripes are a natural result of the pre-activation process.  
Henke discloses in paragraph [0053] that the nonwovens can have different dimensions that the elastomeric film. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make 
With respect to claims 21 and 22, Henke discloses in paragraph [0037] that the skin comprises a polyolefin, polyethylene.
With respect to claim 23, Henke disclose in paragraph [0034] that the film comprises an elastically extensible material comprising styrene-isoprene-styrene block copolymers.
With respect to claim 24, Henke discloses in paragraph [0155] that the elatomeric film has a thickness of 40 µm.
With respect to claim 25, Henke discloses in paragraph [0052] that the first and second nonwovens have a basis weight in the range of 10-13 gsm, or less than about 30 gsm. 
With respect to claim 26, Henke discloses in paragraph [0047] that the first and second nonwovens comprise a spunbond or a meltblown layer.

Claims 5-6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henke et al. (2014/0041786) in view of Sauer et al. (2019/0125597), and further in view of Bosler et al. (2011/0151739).
With respect to claims 5-6 and 16, Henke, as modified by Sauer, discloses all aspects of the claimed invention with the exception of a fastener joined to the elastically elongatable panel. Henke shows in figure 7c the elastically elongatable panel forming 
With respect to claim 8, Henke, as modified by Sauer, discloses all aspects of the claimed invention with the exception of the elastomeric film being about 50 µm thick. Bolser discloses an elastomeric film having a skin on its surface, as shown in figure 1. Bolser teaches in paragraph [0151] a suitable elastomeric core layer having a thickness of 49 µm, which falls within the scope of about 50 µm. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the elastomeric film of Henke about 50 µm, as taught by Bolser, to achieve the predictable result of forming the laminate with a suitably thick elastomeric film to provide strength to the absorbent article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 7,806,883 and 5,376,430 disclose stretch laminates for use in absorbent articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.